DETAILED ACTION
First Office Action with respect to claims 1-16.  Claim 1 is independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2015/0356861 A1
Daoura et al. 
12-2015
US-2014/0347000 A1
Hamann et al.
11-2014
US-2004/0174264 A1
Reisman et al.
09-2004
US-2005/0068169 A1
Copley et al.
03-2005
US-8,909,869 B2
Murakami, Masahiko
12-2014


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Daoura (2015/0356861).

Regarding claim 1, Daoura discloses –A mobile gateway device (control apparatus (37) and/or hub (41) comprising a receiver configured to electronically receiving wirelessly-transmitted data from a beacon [0014-0016, 0066] connected to a vehicle or piece of equipment being tracked or monitored,  (tracking device (31-33) is attached to an object or automobile) [0040, 0060] the wirelessly-transmitted data relating to a status or location of the vehicle or piece of equipment [0014-0016, 0055, 0060],  a transmitter is configured to wirelessly transmit the data received from the beacon to a smart device or to a cloud-based computer server [0066], a processor and electronic memory, the processor configured to control operation of the receiver and the transmitter, the electronic memory configured to store the wirelessly-transmitted data and a housing which houses the receiver, transmitter, processor and electronic memory. Abstract, paragraphs [0050] and Figs. 3 & 4.
A tracking device (31-33) broadcasts a beacon signal via a Bluetooth transceiver. [0010, 0014] signals representative of time, the geographic location of the tracking device or both, motion and other physical, biological or chemical conditions being monitored by sensors. [0015] The beacon signal includes the identification information for the tracking device and a signal representative of the status of the charge of the battery. [0016] The gateway could be the control apparatus (37) and/or the hub (41).  A control apparatus may be any electronic device with processor, memory and communication ability including and not limited to a smartphone, a desktop computer, a laptop or notebook computer, a tablet computer, a personal digital assistant, or any equivalent device that can store and hold programs and data, execute programs, receive 

Regarding claim 2, Daoura discloses the receiver is configured to receive the wirelessly-transmitted data which is data being transmitted using one of a Bluetooth protocol, a cellular protocol, and a GPS-based protocol. (The hub listens for signals from the tracking devices using Bluetooth or other wireless communication apparatus.) [[0014-0016, 0066]

Regarding claim 3, Daoura discloses the transmitter is configured to wirelessly transmit the data received from the beacon using one of a Bluetooth protocol, a cellular protocol, and a GPS-based protocol. (hubs and control apparatus receive the beacon broadcast and relays the information in the broadcast to the cloud/internet via a cellular phone network or a local or wide area network.) [0011, 0055, 0074-0075, 0088]

Regarding claim 11, Daoura discloses the processor is configured to establish a cellular or Wi-Fi network connection. Abstract, [0050, 0074] and Figs. 3, 4, 9 & 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Daoura (2015/0356861).
Regarding claim 5, Daoura teaches and/or suggests the processor is configured to recognize a unique identifier for the beacon from which the wirelessly-transmitted data is received. (unique Id) [0016, 0047, 0073-0074]
Daoura doesn’t explicitly recite that the processor is configured to recognize the Id. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have understood from the cited portions of Daoura that the unique identifier of the beacon is recognized by the processor. 

Claims 6 is rejected under 35 U.S.C. 103 as being un-patentable over Daoura (2015/0356861) in view of Dermosessian (2017/0206473).
Regarding claim 6, Daoura teaches and/or suggests the gateway device with electronic memory [0050].  Daoura doesn’t explicitly disclose the memory is configured to store at least 5,000 of the unique identifiers.
..   

Claims 4, 7 and 10 are rejected under 35 U.S.C. 103 as being un-patentable over Daoura (2015/0356861) in view of Reisman (2004/0174264).
Regarding claim 4, Daoura doesn’t explicitly disclose the gateway housing is waterproof, impact resistant, and vibration resistant. 
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered designing their product with these features which have become expected by users especially when the product may be used outdoors or the possibility of getting moisture on it and/or being dropped or falling may occur. (See Daoura control apparatus typical devices at [0050] and Figs. 4 & 5.)
In an analogous art, Reisman teaches a substantially waterproof and shockproof device. [0043, 0057]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have packaged the Daoura control apparatus considering the state of the art for such devices as noted in Reisman.  This would have made the product reliable under conditions where the device would be operating and especially for devices that are mobile. 
Regarding claim 7, Daoura teaches and/or suggests the processor is configured to store, in the electronic memory, a data log with the wirelessly-transmitted data from one or more beacons, each entry in the data log including a unique identifier for the respective beacon, a beacon location, and a time stamp. (database) [0073] and Fig. 6.
Regarding claim 10, Daoura teaches and/or suggests each entry in the data log further includes a location of the mobile gateway at the time wirelessly-transmitted data was received, and information on movement of the beacon. [0073-0076] and Fig. 6.
Claims 7 and 10 subject matter of what, where and when to store the tracking information is taught as suggested in Daoura.  Any differences between Daoura and the instant invention in this regard are likely a matter of simple substitution and/or data preference.
Riesman also discusses particular tracking information at [0026-0027, 0029, 0036-0040] and Figs. 1, 2 & 5 and corresponding passages. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have drawn from related prior art as to the manner and type of data collection and storage.  Combining parts of Daoura with parts of Riesman to arrive at the desired outcome of data management would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being un-patentable over Daoura (2015/0356861) in view of Reisman (2004/0174264) and further in view of Murakami (8,909,869).
Continuing the discussion for claims 7 and 10 the practices of memory management, data acquisition, data storage intervals and storage time expiration are all known in the art and can be varied depending on cost, resource limitations, use of data, etc. 
Regarding claims 8 and 9, Daoura with Reisman doesn’t explicitly disclose that after data from one of the one or more beacons is stored in the data log, a threshold amount of time, 15 seconds, must pass before the processor will store additional data from the same beacon in the data log.
In a related art, Murakami teaches a cache memory controlling method and apparatus where sensor information is managed. See Figs. 8-12 and related passages.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used memory managing techniques for the collection and storage of data.  Using some of the Murakami methods in the Daoura/Reisman system would have enabled the system to overcome memory constraints - size, type, cost, speed, etc. The application of the Murakami techniques in the system of Daoura/Reisman would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Daoura (2015/0356861) in view of Copley (2005/0068169).
Regarding claims 12 and 13, Daoura teaches sending the data to a cloud server when the cellular or Wi-Fi network connection has been established ([0066] and Fig. 4) but doesn’t teach sending it after determining that a cellular or Wi-Fi network connection has been established.
In an analogous art, Copley teaches checking the connections before sending the tracking data. [0139] and Fig. 10.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the step of checking the available wireless connections, as taught in Copley, within the process of Daoura after receiving signals from one or more tracking devices, the hub relays information associated with the tracking devices to the cloud/internet site.  While this may seem like an obvious feature the combined process would have given the Daoura processor the ability to wait until a connection is available.  The modification of Daoura with Copley would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue hardship.

Claims 14-16 are rejected under 35 U.S.C. 103 as being un-patentable over Daoura (2015/0356861) in view of Hamann (2014/0347000).
Regarding claim 14, Daoura doesn’t explicitly disclose the housing includes an open portion and an end cap that seals against the open portion, wherein a circuit board, that includes the processor, electronic memory, receiver, and transmitter, is attached to the end cap such that 
In an analogous art, Hamann teaches a housing and an end cap that seals against the open portion wherein a circuit board, that includes the processor, electronic memory, receiver, and transmitter, is attached to the end cap such that the circuit board is disposed within the open portion when the end cap is assembled to the open portion. [0025, 0065-0069] and Figs. 3 & 15.
Claim 14 recites physical or mechanical design options for the gateway device which are generally known in the art and would be obvious depending on the cost factors, size constraints, user perception factors, market studies, etc. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have designed the physical components of the system considering the devices application and by including certain portions or design features of known devices such as by trying some of the design approaches of Hamann for the hub of Daoura.  This would have provided a particular model to learn from in the design process. The modification of Daoura with Hamann would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results
Daoura teaches using an LED.  For claims 15 and 16, the use of LEDs to indicate status and different colored LEDs to indicate different modes of electronic devices was well known in the art before the effective file date of the instant invention.
Hamann teaches incorporating LEDs in the apparatus. The application of LEDs and/or other indicators in such a manner should be understood by one of skill in the art. [0073, 0108] The use of LEDs from Hamann in the Daoura also would have been obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7,545,318 B2
Derrick et al.
06-2009
US-8,086,250 B2
Janetis et al
12-2011
US-2019/0350095 A1
Ding, Liangjing
11-2019



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).